Filed 7/11/19 by Clerk of Supreme Court
                      IN THE SUPREME COURT
                     STATE OF NORTH DAKOTA


                                 2019 ND 193


Newfield Exploration Company, Newfield
Production Company, and Newfield RMI LLC,               Plaintiffs and Appellees

      v.

State of North Dakota, ex rel. the North
Dakota Board of University and School Lands,
and the Office of the Commissioner of University
and School Lands, a/k/a the North Dakota
Department of Trust Lands,                            Defendants and Appellants


                                 No. 20190088


       Appeal from the District Court of McKenzie County, Northwest Judicial
District, the Honorable Robin A. Schmidt, Judge.

      REVERSED.

      Opinion of the Court by Jensen, Justice.

        Spencer D. Ptacek (argued) and Lawrence Bender (appeared), Bismarck, ND,
for plaintiffs and appellees.

      David P. Garner, Office of the Attorney General, Bismarck, ND, for
defendants and appellants.
                     Newfield Exploration Company v. State
                                    No. 20190088


       Jensen, Justice.
[¶1]   The State of North Dakota, ex rel. the North Dakota Board of University and
School Lands, and the Office of the Commissioner of University and School Lands,
a/k/a the North Dakota Department of Trust Lands (“the State”) appeals from a
district court’s judgment interpreting the royalty provisions of natural gas leases with
Newfield Exploration Company, Newfield Production Company, and Newfield RMI
LLC (“Newfield”). The State argues the district court’s interpretation of the leases
improperly allows the reduction of the royalty payments to account for expenses
incurred to make the natural gas marketable. We reverse.
                                           I.
[¶2]   Newfield operates numerous gas-producing wells throughout North Dakota.
Newfield has entered into leases with the State which calculate gas royalties based
upon “gross production or the market value thereof, at the option of the lessor, such
value to be determined by . . . gross proceeds of sale . . . .” The State initiated an
audit of Newfield in June 2016. The State alleges the audit revealed Newfield is
underpaying the gas royalties required by the leases. Specifically, the State contends
Newfield is paying royalties based on gross proceeds reduced to account for
deductions necessary to make the gas marketable and that reducing the gross
payments by those deductions is contrary to the express terms of the lease. Newfield
contends it has paid the royalties based on the gross proceeds it has received from the
sale of the gas to Oneok Rockies Midstream L.L.C.
[¶3]   Newfield operates gas-producing wells subject to leases with the State that
require the royalties payable to the State to be calculated based on gross proceeds
from the sale of the gas. Newfield subsequently entered into an agreement to sell the
gas produced at the wells to Oneok. Title to the gas passes to Oneok when it receives
the gas from Newfield, but payment to Newfield is delayed until after Oneok

                                           1
processes the gas into a marketable form and sells the marketable gas. The price
Oneok pays to Newfield for the gas is calculated based on 70-80% of the amount
received by Oneok when Oneok sells the marketable gas. The 20-30% reduction of
the price for which the marketable gas is sold accounts for Oneok’s cost to process
the gas into a marketable form and profit.
[¶4]   Newfield initiated litigation requesting a judgment declaring the royalty
payments at issue to have been properly calculated based on the gross amount paid
to Newfield by Oneok. Both parties moved for summary judgment. The district court
agreed with Newfield’s interpretation of the leases and held the leases required the
royalty payments to be based upon the gross amount Newfield receives from Oneok.
On appeal, the State argues the court erred in interpreting the leases, and the court’s
interpretation improperly requires the State to share in post-production costs incurred
to make the gas marketable.
                                           II.
[¶5]   This Court’s standard for reviewing a district court’s decision granting
summary judgment under N.D.R.Civ.P. 56 is well established:
       Summary judgment is a procedural device for the prompt resolution of
       a controversy on the merits without a trial if there are no genuine issues
       of material fact or inferences that can reasonably be drawn from
       undisputed facts, or if the only issues to be resolved are questions of
       law. A party moving for summary judgment has the burden of showing
       there are no genuine issues of material fact and the moving party is
       entitled to judgment as a matter of law. . . . Whether the district court
       properly granted summary judgment is a question of law which we
       review de novo on the entire record.
Johnson v. Statoil Oil & Gas LP, 2018 ND 227, ¶ 6, 918 N.W.2d 58 (quoting Estate
of Christeson v. Gilstad, 2013 ND 50, ¶ 6, 829 N.W.2d 453). With regard to the
interpretation of oil and gas leases, this Court has stated:
               The same general rules that govern interpretation of a contract
       apply to oil and gas leases. The construction of a written contract to
       determine its legal effect is a question of law and on appeal, this Court
       will independently examine and construe the contract to determine if
       the trial court erred in its interpretation.

                                           2
              Words in a contract are construed in their ordinary and popular
       sense, unless used by the parties in a technical sense or given a special
       meaning. A contract must be read and considered in its entirety so that
       all of its provisions are taken into consideration to determine the
       parties’ true intent.
Johnson, ¶¶ 7-8 (citations omitted).
[¶6]   Typically, when natural gas is extracted, it contains hydrogen sulphide, which
requires removal to make the product marketable. West v. Alpar Res., Inc., 298
N.W.2d 484, 487 (N.D. 1980). The general rule requires the lessor and lessee to share
the costs of making the product marketable. Id. at 48. However, the parties may
contract around the general rule and allocate the expense of making the gas
marketable. Id. In an oil and gas contract, the term “gross proceeds” indicates a
lessor’s royalty is calculated based on the total amount received for the product
without deductions for making the product marketable. Id. at 489-90. “Net proceeds”
indicates the lessor will share in the costs of making the product marketable—thus
reducing the royalty payment. Id. at 490-91.
[¶7]   Here, the relevant royalty provisions read:
       Lessee agrees to pay lessor the royalty on any gas, produced and
       marketed, based on gross production or the market value thereof, at the
       option of the lessor, such value to be based on gross proceeds of sale
       where such sale constitutes an arm’s length transaction.

       ....

       All royalties on oil, gas, carbon black, sulphur, or any other products
       shall be payable on an amount equal to the full value of all
       consideration for such products in whatever form or forms, which
       directly or indirectly compensates, credits, or benefits lessee.
[¶8]   Under N.D.C.C. § 15-05-09, the State may lease lands under its control for gas
exploration and establish rules and regulations with regard to the leases. The
Department of Land Trust’s website contains guidance regarding the payment of
royalties from oil and gas leases. The Department’s guidance is consistent with our
decision in West and provides as follows: “gross proceeds of sale means income



                                          3
before deduction of expenses. Basically it means the price you sell the oil for,
regardless of what expenses go into arriving at that price.”
[¶9]   The parties agree had Newfield itself incurred expenses to make the gas
marketable, or if Newfield had directly paid Oneok to make the product marketable
for Newfield to sell, the State would be compensated based on the price received from
the sale of the gas after it was made marketable and without reduction for the costs
required to make the product marketable. The State argues because the price paid to
Newfield by Oneok is reduced to account for the cost of processing the gas into a
marketable form, the result is no different than if Newfield itself had incurred the
expense to process the gas into marketable form or retained title to the gas and paid
Oneok to process the gas into marketable form. The State contends it is being
required to share in the post-production costs contrary to the leases.
[¶10] Newfield asserts the plain language of the leases requires the State’s royalties
to be calculated on the payment Newfield receives for the gas from Oneok, regardless
of whether that payment is reduced to account for expenses incurred by Oneok to
make the gas marketable. Essentially, Newfield argues it can pay a royalty based on
a payment that has been reduced to account for the expense of making the gas
marketable, as long as the expense is incurred by a third party.
[¶11] Our review of the leases indicates the circumstances at issue were anticipated
and governed by Subpart (f) of the lease defining royalties. Subpart (f) states, “All
royalties on . . . gas . . . shall be payable on an amount equal to the full value of all
consideration for such products in whatever form or forms, which directly or
indirectly compensates, credits, or benefits lessee.” While title to the gas passes at the
well, the transaction is not complete, and full value of the consideration paid to
Newfield is not determined until Oneok has incurred the cost of making the gas
marketable and subsequently sold the marketable gas. Newfield’s compensation is
calculated based on the amount Oneok receives for the marketable gas. This amount,
from which Newfield attempts to base the State’s royalties, is reduced to account for
the expenses Oneok incurred to make the gas marketable. Newfield directly benefits,

                                            4
or at the very least indirectly benefits, from the expenses Oneok incurs to make the
gas marketable. Subpart (f) of the lease unambiguously provides the State’s royalty
must include the value of any consideration, in whatever form, that directly or
indirectly compensates, credits, or benefits Newfield. Here, Newfield unquestionably
benefits from Oneok’s expenditures to make the gas marketable. Calculation of the
royalties paid to the State based on an amount that has been reduced to account for
expenses incurred to make the gas marketable, even though the cost to make the gas
marketable only indirectly benefits Newfield, is contrary to the leases.
                                         III.
[¶12] Gross proceeds from which the royalty payments under the leases are
calculated may not be reduced by an amount that either directly or indirectly accounts
for post-production costs incurred to make the gas marketable. We reverse the district
court’s judgment.
[¶13] Jon J. Jensen
      Lisa Fair McEvers
      Daniel J. Crothers
      Jerod E. Tufte

       I concur in the result.
       Gerald W. VandeWalle, C.J.




                                          5